Ludeling, C. J.
This is a suit on an account for goods alleged to *454Lave been sold by plaintiffs in New York to defendant, and shipped in August and September, 1866.
There was judgment for plaintiff for $600, rejecting the balance of his demand, to wit: $654. The plaintiff has appealed.
The evidence establishes fully the claim of the plaintiff. The attempt to make the seller and shipper responsible for the loss of the goods, shipped per Evening Star, must fail. He had no instructions or authority to insure the goods of the defendant. We think the evidence fails to establish any such custom.
It is therefore ordered that the judgment be amended by increasing the judgment to $1254, with five per cent, per annum from the sixth ■of December, 1866, and costs of both courts.